EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sarah J. Fredrick (Reg. No. 77,686) on October 20, 2021.
The application has been amended as follows: 
In the claims:


1. (Previously Presented) An epoxy resin composition, comprising: 
a polyol (A) having a hydroxyl value of 130 to 600 mgKOH/g and a number average molecular weight of 100 or more and less than 1000; 
an epoxy resin (B); 
an amine curing agent (C); and 
a toughener (D), 
wherein: 
the amine curing agent (C) is at least one selected from an alicyclic amine, an amine having an ether bond, and an imidazole, 
the toughener (D) is at least one selected from the group consisting of a core shell polymer containing a core layer and a shell layer grafted on the core layer, a butadiene- 
the core layer of the core shell polymer has a glass transition temperature of 0 °C or less,
the epoxy resin composition contains the amine curing agent (C) in an amount of 5 parts by weight or more and 100 parts by weight or less, per 100 parts by weight of the epoxy resin (B), and the epoxy resin composition satisfies the following numerical formulas (1) and (2):

    PNG
    media_image1.png
    58
    192
    media_image1.png
    Greyscale

where Wp represents the polyol (A) content of the composition in % by weight and Wt represents the toughener (D) content of the composition in % by weight, both relative to a total amount of the polyol (A), the epoxy resin (B), the amine curing agent (C), and the toughener (D).  

2. (Cancelled) 2Application No. 16/752,923Docket No.: 18462-044001 Amendment dated August 23, 2021 Reply to Office Action of April 21, 2021  

3. (Original) The epoxy resin composition according to claim 1, wherein the polyol (A) is a polyether polyol or a polycarbonate polyol.  

4-5. (Cancelled)  

6. (Previously Presented) The epoxy resin composition according to claim 1, 
wherein the toughener (D) is the core shell polymer, and 
m.  

7. (Previously Presented) The epoxy resin composition according to claim 1, 
wherein the toughener (D) is the core shell polymer, and 
wherein the core layer comprises at least one selected from the group consisting of a diene rubber, a (meth)acrylate rubber, an organosiloxane rubber, a styrene polymer, and a (meth)acrylate polymer.  

8. (Previously Presented) The epoxy resin composition according to claim 1, 
wherein the toughener (D) is the core shell polymer, and 
wherein the shell layer comprises a polymer having a glass transition temperature of -40 °C to 60 °C.  

9. (Previously Presented) The epoxy resin composition according to claim 1, 
wherein the toughener (D) is the core shell polymer, and 
wherein the shell layer comprises a polymer comprising 20 to 90 % by weight of an alkyl (meth)acrylate monomer unit having a linear or branched alkyl group of 4 to 10 carbon atoms.  

10. (Currently Amended) The epoxy resin composition according to claim 1, 
wherein the toughener (D) is the core shell polymer, and
Reply to Office Action of April 21, 2021wherein the core shell polymer 

11. (Cancelled)  

12. (Original) A cured product of the epoxy resin composition according to claim 1.  

13. (Original) The cured product according to claim 12, wherein the cured product has a fracture toughness, as measured by ASTM 5045, of 250 J/m2 or more.  

14. (Original) The cured product according to claim 12, wherein the cured product has a flexural modulus, as measured by JIS 7171, of more than 2.58 GPa, a flexural strength, as measured by JIS 7171, of more than 100 MPa, and a glass transition temperature, as measured by differential scanning calorimeter, of 100 oC or more.  

15-16. (Cancelled) 

17. (Original) The epoxy resin composition according to claim 3, wherein the polyol (A) is at least one selected from the group consisting of a polyoxypropylene diol, a polyoxypropylene triol, a polyoxybutylene diol, a polyoxybutylene triol, and a polycarbonate diol.  

18. (Previously Presented) The epoxy resin composition according to claim 1, 
wherein the toughener (D) is the core shell polymer, and 


19. (Previously Presented) The epoxy resin composition according to claim 1, 
wherein the toughener (D) is the core shell polymer, and 
wherein the shell layer comprises a polymer polymerized with 20 to 90 % by weight of butyl acrylate, 20 to 70 % by weight of methylmethacrylate, 1 to 20 % by weight of 4-hydroxy butylacrylate, and 0 to 20 % by weight of glycidyl(meth)acrylate.  

20. (Previously Presented) The epoxy resin composition according to claim 1, 
wherein the toughener (D) is the core shell polymer, and 
wherein the shell layer comprises a polymer polymerized with 20 to 90 % by weight of butyl acrylate, 20 to 70 % by weight of methylmethacrylate, and 1 to 20 % by weight of glycidyl(meth)acrylate.





* * * * *

EXAMINER’S COMMENT
Pending Claims
Claims 1, 3, 6-10, 12-14, and 17-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 4, 5, and 11 under 35 U.S.C. 103 as being unpatentable over Dettloff et al. (WO 2011/097009 A2) in view of Gulyas et al. (US 2015/0274962 A1) has been rendered moot by the cancellation of these claims.
The rejection of claims 1, 3, 6, 7, 12-14, and 17 under 35 U.S.C. 103 as being unpatentable over Dettloff et al. (WO 2011/097009 A2) in view of Gulyas et al. (US 2015/0274962 A1) has been overcome by amendment.
The rejection of claims 2, 15, and 16 under 35 U.S.C. 103 as being unpatentable over Dettloff et al. (WO 2011/097009 A2) in view of Gulyas et al. (US 2015/0274962 A1) and De Schrijver et al. (US 2009/0170974 A1) has been rendered moot by the cancellation of these claims.
The rejection of claims 8 and 9 under 35 U.S.C. 103 as being unpatentable over Dettloff et al. (WO 2011/097009 A2) in view of Gulyas et al. (US 2015/0274962 A1) and Oosedo et al. (US Pat. No. 6,063,839) has been overcome by amendment.
The rejection of claims 10 and 18 under 35 U.S.C. 103 as being unpatentable over Dettloff et al. (WO 2011/097009 A2) in view of Gulyas et al. (US 2015/0274962 A1) and Miyatake (WO 2016/039232 A1) has been overcome by amendment.
The rejection of claims 19 and 20 under 35 U.S.C. 103 as being unpatentable over Dettloff et al. (WO 2011/097009 A2) in view of Gulyas et al. (US 2015/0274962 A1), Oosedo et al. (US Pat. No. 6,063,839), and Miyatake (WO 2016/039232 A1) has been overcome by amendment.

Allowable Subject Matter
Claims 1, 3, 6-10, 12-14, and 17-20 are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
October 20, 2021